NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED

                                           IN THE DISTRICT COURT OF APPEAL

                                           OF FLORIDA

                                           SECOND DISTRICT

TAJHON BODERICK WILSON,            )
                                   )
           Appellant,              )
                                   )
v.                                 )                         Case No. 2D18-3838
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed April 17, 2019.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court
for Pinellas County; Frank Quesada,
Judge.



PER CURIAM.

              Affirmed. See Donaldson v. State, 985 So. 2d 63 (Fla. 2d DCA 2008);

Hankins v. State, 886 So. 2d 1026 (Fla. 2d DCA 2004); Ferris v. State, 46 So. 3d 624

(Fla. 1st DCA 2010).



KELLY, VILLANTI, and BADALAMENTI,JJ., Concur.